Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The new Title, filed May 16, 2022, is acknowledged.
IDS, filed May 17, 2022, has been considered.
Applicant’s Interview Summary, May 11, 2022, is acknowledged.
Claims 10-13 are new.
Claims 1-13, filed May 16, 2022, are examined on the merits.
RESPONSE TO ARGUMENTS
The amendment to claim 1 overcomes the 35 USC 101 and 102 rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1).
Claim 1, Kirchmeier discloses a computer program product comprising a computer usage storage device having readable program code embodied in the storage device, the computer program product includes at least one component operable to:
receive a search request (page 10, [0098], e.g.  The search criteria area includes a group search field 208D, wherein a user can enter in a search string including all or a portion of a group name);
send the search request to an application server (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user a first set of user contacts to be used to provide notifications to the user by a telephonic notification system in response to a notification process initiated by an organization associated with the user);
receive search results from the application server based on the search request (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);
send the search results to a device (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);
receive a communication request from the device based on the device receiving a selection of a particular search result from the search results (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results. In an example embodiment, the search results includes group names in the form of hyperlinks. Clicking on a group name will add the group to the group list box 202C illustrated in FIG. 2C);
send a request for contextual information to the application server based on receiving the communication request (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered);
However, Kirchmeier does not disclose receive an image from the particular search result…receive the contextual information from the application server, wherein the contextual information is extracted from the particular search result using heuristic pattern matching to identify a type of establishment associated with a telephone number, and the contextual information includes the type of establishment, an identifier information associated with the particular search result, and address information associated with the particular search result; 
generate a soft record, wherein the soft record includes the contextual information comprising the type of establishment, the identifier information, the address information, the image associated with the particular search result, and the telephone number associated with the communication request;
send the soft record to the device, wherein the device displays the identifier associated with the particular search result.
Jegal discloses receive an image from the particular search result (page 3, [0043], e.g. one of the places is selected by the user…to display detailed information on the selected place, such as a trade name, an activity type, a phone number, an address, photos, and a website, in step S321)…receive the contextual information from the application server, wherein the contextual information is extracted from the particular search result using heuristic pattern matching (page 2, [0026], e.g. The search server 120 extracts information that matches the search word from the DB server 110) to identify a type of establishment associated with a telephone number, and the contextual information includes the type of establishment, an identifier information associated with the particular search result, and address information associated with the particular search result (page 3, [0043], e.g. If the controller 220 determines that one of the places is selected by the user, in step S319, the controller 220 controls the display unit 250 to display detailed information on the selected place, such as a trade name, an activity type, a phone number, an address, photos, and a website, in step S321); 
Jegal discloses generate a soft record, wherein the soft record includes the contextual information comprising the type of establishment, the identifier information, the address information, the image associated with the particular search result, and the telephone number associated with the communication request (page 3, [0047], e.g. the controller 220 controls the display unit 250 to display detailed information on the selected person, such as a name, a gender, an age, a phone number, an address, photos, and an e-mail address, in step S339).
Jegal discloses send the soft record to the device, wherein the device displays the identifier associated with the particular search result  (page 3, [0047], e.g. the controller 220 controls the display unit 250 to display detailed information on the selected person, such as a name, a gender, an age, a phone number, an address, photos, and an e-mail address, in step S339).
Jegal disclose delivery of an information related service according to the user's request, thus allowing users to easily use a search service (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jegal to improve the method of Kirchmeier to allow users to easily use a search service.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier with the context information of Jegal to allow users to easily use a search service.
Claim 2, Kirchmeier as modified discloses the identifier information includes geographic location information (page 5, [0061], e.g. a geographic information system (GIS) server 132 is coupled to a database 134 which can include or store a reverse 911 database. As is understood by one of ordinary skill in the technical field, a reverse 911 database is used to identify and access phone numbers in a particular or selected geographic area and is often used by governmental and other entities to contact people in an emergency).
Claim 5, Kirchmeier discloses the soft record is generated using Hyper-Text Markup Language (HTML) (page 3, [0035], e.g.  the term "Web site" is used to refer to a user-accessible server site that implements the basic World Wide Web standards for the coding and transmission of hypertextual documents. These standards currently include HTML (the Hypertext Markup Language) and HTTP (the Hypertext Transfer Protocol)).
Claim 7, Kirchmeier as modified discloses the search request is associated with a web-page application stored by the application server, and the application server is programmed to generate the soft record (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user a first set of user contacts to be used to provide notifications to the user by a telephonic notification system in response to a notification process initiated by an organization associated with the user).
Claim 8, Kirchmeier as modified discloses a network server generates the soft record by obtaining the identifier upon receiving the search results (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Bhangi (US 2010/0274792 A1).
Claim 3, Kirchmeier as modified discloses the claimed invention except for the limitation of at least one component operable to store the soft record within a call history log of the device.  Bhangi discloses at least one component operable to store the soft record within a call history log of the device (page 3, [0026], e.g. the phone call history log is filtered or queries to generate a temporary call history associated with the particularly selected or navigated contact entry).
Bhangi discloses an enhanced address book data presentation technique for mobile wireless communication devices (page 1, [0001]) to address the drawbacks in the prior art and the drawbacks are further aggravated due to the limited flexibility in accessing and presenting data stored on the mobile phone, such as phone address book entry information and related data (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Bhangi to enhance the address book data presentation of Kirchmeier as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kirchmeier as modified with the call history log of Bhangi to enhance the address book data presentation of Kirchmeier as modified.
Claim 4, Kirchmeier as modified discloses the soft record is a temporary record of a contact that exists as long as a number associated with incoming or outgoing calls is stored in the call history log (Bhangi, page 3, [0026], e.g. phone call history log is typically stored for every call transaction carried out by the phone, and is stored in the memory of mobile communication device 200. At step 810, the phone call history log is filtered or queries to generate a temporary call history associated with the particularly selected or navigated contact entry).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Ji et al. (Ji hereafter, US 20030012353 A1).
Claim 6, Kirchmeier as modified discloses the claimed invention except for the limitation of the identification information includes an image.  Ji discloses the identification information includes an image (page 2, [0018], e.g. the caller ID database 118 retrieves not only conventional caller ID information (a telephone number and a name) but also a computer file containing a preferably compressed image associated with telephone set 104).  
Ji discloses an improvement seeks to enhance this service to provide the subscriber with greater functionality in an enhanced photo caller ID system (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ji to provide greater functionality in the caller ID system of Kirchmeier as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kirchmeier as modified with the enhanced photo caller ID system of Ji to greater functionality in the caller ID system of Kirchmeier as modified.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Jarvenpaa et a. (Jarvenpaa, US 20130303211 A1).
Claim 9, Kirchmeier discloses the claimed invention except for the limitation of the soft record is generated using extensible markup language (XML).  Jarvenpaa discloses the soft record is generated using extensible markup language (XML) (page 2, page [0024], e.g. the XML document data management server 300 (XDMS), comprises one or more entries containing history information. The history information may be communication related status information or communication related log information. Status information typically relates to received messages (unread, read), whereas log information may relate to calls (dialled to, received from, missed from) or messages (sent to, received from)).  Jarvenpaa discloses an improvement that enables syncing of the communication-specific history information in the user's different apparatuses. For example, if the user reads a short message by using his legacy apparatus, the short message becomes updated as read also in the user's other apparatuses (page 1, [0005]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jarvenpaa to improve the system of Kirchmeier that enables syncing of the communication-specific history information in the user's different apparatuses.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier with the XML document data management server of Jarvenpaa to improve the system of Kirchmeier that enables syncing of the communication-specific history information in the user's different apparatuses.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Saatchi et al. (Saatchi hereafter, US 2014/0187201 A1).

Claim 10, Kirchmeier as modified discloses the claimed invention except for saving device identifier information for the device making the search request.  Saatchi discloses saving device identifier information for the device making the search request (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).  Saatchi discloses an improvement to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have motivated by Saatchi to improve the method of Kirchmeier as modified to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier as modified with the mobilde device MDN of Saatchin to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user.
Claim 11, Kirchmeier as modified discloses the device identifier information for the device comprises a mobile device number (MDN) identifier (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).
Claim 12, Kirchmeier as modified discloses storing a server identifier for the application server (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).
Claim 13, Kirchmeier as modified discloses matching the device identifier information for the device with the communication request (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/19/2022